By the Court.
The question is, whether the plaintiffs below shall be entitled to freight, according to the *205voyage performed, without any regard -to the salvage 'paid : or"wnether the salvage shall diminish. the freight in such manner, that the plaint iffs shall receive no more than a rateable freight for the property actually saved to the defendant. By the judgment of the Superior Court, the freight has been allowed according to the voyage performed, without reference to the salvage paid ; whereas, ⅛ the opinion of this Court, a rateable freight only should have been allowed, in proportion to the property nctunllv saved to the defendant.
liv the laws of 'nations, salvage is payable to the recap-tors of a vessel, on vessel and cargo. In tills instance, the receptors were entitled to salvage ; and the compromise entered into, by the defendant, with the agent of the receptors, v, as neccssarv, cm ids part, lor the security of his property, raid beneficial to all parties concerned, by sa- ■ iv.g the cost of admiralty process, and a sale of the property. The salvage is a loss, to which, by law, vessel, freight, and cargo are liable to contribute ; and, therefore, diminishes freight, in such manner, that the plaintiffs should recover no more than a rateable proportion oil the property actually saved to the defendant.
For these reasons, the judgment of the Superior Court was reversed. The defendants in error then made a written motion, that this Court would enter judgment ■for sv.cb sum, as they were, bylaw, entitled to rccot cv. This motion was denied, ami the cause remanded to the Superior Court, that such further proceedings might fee had therem, r.s to law doth appertain.